Citation Nr: 0833185	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).  The Board remanded this matter for 
further development in June 2007.   


FINDING OF FACT

The veteran's lumbar spine disability is not manifested by 
ankylosis, limitation of flexion to 30 degrees or less, or 
incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected DDD of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.59, 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide.  The Board notes that the 
veteran was not specifically informed to submit medical or 
lay evidence demonstrating the effect a worsening of his 
lumbar spine disability has on his employment and daily life. 
 The Board finds that no prejudice resulted, however, because 
the veteran was told to submit any evidence, to include his 
own statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the veteran's employment and daily life, and 
the veteran was provided notice of the appropriate rating 
criteria, which explicitly include effect on employment and 
daily life.  

 In June 2007, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the notice 
letter postdated the initial adjudication, no prejudice 
resulted as the claim was subsequently readjudicated.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The specific rating criteria for evaluating the lumbar spine 
disability and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
February 2005 Statement of the Case.  Although the veteran 
was not sent an independent letter providing notice of this 
information, the record indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the veteran was able to effectively participate 
extensively in the appeals process, and the veteran had ample 
time to submit evidence.  The evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining Social Security 
Administration (SSA) records, and providing VA examinations, 
and the veteran has reported that he has no additional 
relevant evidence or information.  Thus, the Board finds the 
duty to notify and assist is met.  



Increased Rating

For historical purposes, it is noted that service connection 
was established for lumbar DDD by the RO in a June 2002 
decision, based on evidence indicating that the disability 
was secondary to the veteran's service-connected right knee 
disability.  A 20 percent disability evaluation was assigned 
based on a review of the relevant contemporaneous evidence of 
record.  In January 2004, the veteran filed a claim for a 
higher evaluation for this disability.  

VA treatment records generally report the veteran's history 
of chronic back pain and note that the veteran's spine was 
straight and gait was normal.  The records also indicate that 
the veteran worked full-time until May 2004 and part-time 
until approximately January 2006 and that he consistently 
denied incontinence.  See, e.g., March 2003, June 2005, and 
April 2007 VA treatment records; VA examination records.  

A March 2003 VA treatment record reports the veteran's 
history of moderate lumbar pain with left extremity radicular 
symptoms.  The veteran reported that he had severe 
exacerbations and that the pain was increased by activity.  
The veteran was ordered to avoid heavy lifting, bending, and 
twisting.  A September 2003 VA treatment record reports the 
veteran's history of back pain with slightly decreased 
sensation over the ball of the left foot and some mild left 
foot weakness which the veteran believed was causing left 
foot drop.  Distal neurovascular examination revealed good 
pulses and normal capillary refill bilaterally, and patellar 
and ankle jerk reflexes were 2+ bilaterally.  The veteran 
also had 5/5 strength throughout except for the left tibialis 
anterior which was 4/5.  Sensation was intact on both lower 
extremities, though the veteran reported some diminution of 
sensation on the ball of the left foot.  He had flexion to 45 
degrees and extension to 30 degrees, which "reproduce[d] the 
pain that he has."  There was no pain to axial compression 
or tenderness to palpation over the spinous processes.  The 
veteran had one beat of clonus bilaterally on the lower 
extremities and a negative Babinski.  The examiner was not 
able to appreciate any significant footdrop, and gait 
appeared "relatively normal."  The examiner assessed the 
veteran with significant low back pain associated with L4-L5 
facet disease and a possible component of nerve impingement.  

March 2004 VA treatment records report the veteran's history 
of "fairly persistent" lumbar pain, exacerbated by activity 
and exertion.  The veteran also reported having radicular 
symptoms in the left lower extremity, such as left foot drop, 
weakness, and numbness.  

A March 2004 VA examination record reports the veteran's 
history of constant achy back pain.  The veteran stated that 
the back pain did not radiate into the leg, but that he had 
"more problems" in his left hip and foot.  The veteran 
reported that his back pain was exacerbated by sitting for 
longer than 10 minutes or walking further than approximately 
a block.  The examiner noted that the veteran was able to 
walk across the room with no difficulty.  The veteran was 
also able to forward flex to 80 degrees without pain, lateral 
rotate to 40 degrees bilaterally without pain, and lateral 
bend to 20 degrees bilaterally, with pain on left lateral 
bending.  The veteran was also able to extend to 10 degrees 
before the onset of pain.  The veteran reported that he was 
able to extend further, but he declined to do so secondary to 
the pain.  Patellar and Achilles reflexes were 2+/4 
bilaterally.  Babinski was downgoing and no clonus was noted 
on either lower extremity.  Posterior tibial and Dorsalis 
pedis pulses were 2/4.  There was 1/4 pretibial edema.  The 
feet were warm to the touch, and skin was intact.  There was 
no evidence of atrophy or abnormal tone, strength was full 
bilaterally, sensation was intact to light touch, and 
vibration and position were preserved.  There was no 
scoliosis or kyphosis, and the lordotic curve was present.  
Per X-ray images and examination, the veteran was diagnosed 
with moderate DDD and mild anterior spondylolisthesis.

A May 2004 SSA record indicates a physician's finding that 
the veteran had to work with restrictions from May 27, 2004, 
onward.  The reduced-work note indicates that the veteran was 
permitted to frequently sit; occasionally lift/carry or 
push/pull up to 10 pounds, overhead reach, ladder/stair 
climb, stand, and kneel/squat.  The veteran was not to bend, 
and he was only to work for 20 hours a week.  A subsequent 
May 2004 SSA record notes the veteran's history of left leg 
numbness, from the buttock down the back of the thigh into 
the foot.  The veteran denied having pain in the leg.  The 
veteran reported that working seemed to aggravate his pain, 
and he indicated that he was going to possibly cut down on 
his work load.  Examination showed a normal station and gait.  
The neurologic exam for motor, sensation, and deep tendon 
reflexes was essentially normal.  After review of X-ray 
images, the examiner diagnosed the veteran with 
spondylolisthesis with instability, spinal stenosis, and DDD.  

An April 2008 VA examination record reports the veteran's 
history of chronic radiating pain, with severe flare-ups 
caused by lifting, bending, walking, overuse, and standing.  
The veteran reported that the flare-ups occur between four to 
six times per week, lasting between 45 minutes and two hours 
each time.  The veteran also reported that he had numbness on 
the top of the left foot, "above the metatarsals forward" 
and that he has footdrop.  The veteran reported that he took 
his third Oxycodone tablet of the day 10 minutes prior to the 
exam.  He also indicated that the back disability made it 
hard for him to travel, do recreational activities, shop, or 
do chores.  The veteran denied urinary or fecal incontinence, 
and the examiner stated that the veteran did not show 
evidence of any significant issue with bowel or bladder 
control that can be related to his disk disease. 

The examiner noted that a treatment record dating earlier in 
the month reported that the veteran had no radiation of pain 
with straight leg raising and no spinal pain with percussion.  
The veteran reported that the pain did radiate down the left 
leg, with numbness of the left foot and questionable footdrop 
and weakness of the left leg.  The examiner also noted that 
the records indicated that the veteran was provided a 
flexible back brace though the veteran reported that he does 
not wear it because it is too small.  

Examination indicated an antalgic gait, and the examiner 
noted that the veteran was using a cane for ambulation.  
Strength was 5/5 and symmetric at all major joints of the 
bilateral lower extremity, and the examiner emphasized there 
was no evidence of footdrop on focused strength testing at 
the ankles bilaterally.  Position sense was preserved in the 
great toes bilaterally but vibration was absent.  Sensation 
was intact throughout the right lower extremity, but the 
veteran reported an absence of soft touch in the distal half 
of the dorsum of the left foot.  Reflexes were 2+ at the 
Achilles and patella bilaterally, and toes were downgoing to 
plantar stimulation.  Heel-shin maneuver was intact 
bilaterally.  The examiner noted that the veteran had some 
flattening of the normal lumbar curvature.  The veteran was 
able to flex to at least 85 degrees, including after 
repetition, with pain beginning at 30 degrees.  He was able 
to extend to at least 26 degrees with pain throughout.  He 
was able to right lateral flex to 30 degrees with pain 
beginning at 5 degrees and left lateral flex to 30 degrees 
with pain generally beginning at 10 degrees.  Finally, he was 
able to right and left lateral rotate to 30 degrees with pain 
from the onset.  Widal's sign was negative.  The veteran 
appeared to show little discomfort when he raised each shoe 
up onto the seat to tie his shoe, and the examiner noted that 
he could forward flex to grossly 80 degrees when doing so.  
There was mild discomfort to percussion over the lumbar area 
of the spine to percussion.  There was no palpable muscle 
spasm.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's lumbar DDD is rated at 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
(Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  
The Formula provides a rating in excess of 20 percent for 
unfavorable ankylosis, favorable ankylosis, or limitation of 
forward flexion to 30 degrees or less.  The proper rating 
under the Formula is determined without regard to symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  The appropriate rating for limitation of 
motion is determined after consideration of functional loss 
due to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  Unfavorable ankylosis is 
defined as a condition in which the entire cervical, 
thoracolumbar, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Favorable ankylosis is 
fixation of a spinal segment in neutral position (zero 
degrees).  See Formula, Note 5.  A separate rating may be 
assigned for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  See Formula, Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the veteran has 
range of motion in his spine; there is no fixation.  The 
records also do not indicate that the veteran has flexion 
limited to 30 degrees or less.  Although the veteran has been 
reported to have pain beginning at 30 degrees of motion, the 
veteran is consistently able to continue flexion to at least 
80 degrees, including after repetition.  The Board finds that 
the veteran's range of flexion is too significant to warrant 
a higher rating even after consideration of additional 
functional limitation due to factors such as pain, weakness, 
fatigability or incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board further finds that a separate rating for any 
associated objective neurologic abnormalities is also not 
warranted.  Although the veteran has reported having foot 
drop and left leg weakness, these histories were not 
corroborated by examination; rather, the examination records 
consistently indicate findings of no foot drop and full or 
near-full muscle-strength.  Additionally, reflexes and pulses 
are present, and circulation and skin was intact in the feet.  
In short, although the record reports the veteran's histories 
of diminished sensation, numbness, and weakness, the evidence 
does not include any objective findings of a neurological 
deficit with which to grant a separate rating.  

A rating in excess of 20 percent under the Formula for Rating 
Intervertebral Disc Syndrome (IDS) is also not warranted.  
The Formula for Rating IDS provides a rating in excess of 20 
percent for IDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks in the 
previous 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The evidence of record does not 
contain any complaints of incapacitating episodes, and there 
is no evidence, or even allegation, of doctor-prescribed 
bedrest.  Consequently, a rating in excess of 20 percent is 
not warranted under the Formula for Rating IDS.  

In conclusion, there is no basis for an evaluation in excess 
of 20 percent for the veteran's lumbar DDD for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

A rating in excess of 20 percent for a lumbar spine 
disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


